Marbury, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of a writ of habeas corpus by Judge Bailey in the Circuit Court for Wicomico County. The only basis for the petition is that the evidence was not legally sufficient to warrant his conviction in the Circuit Court for Prince George’s County, where he was sentenced to two years on each of two counts, sentences to run concurrently. It does not appear from the record what were the charges on which he was convicted. He contends that no criminal offense was committed, but the record apparently shows that he was sent to the Veterans Hospital at Perry Point, kept there nearly two months, then was tried in the police court at Hyattsville, and sentenced there. He was taken before Judge Gray at Upper Marlboro on a writ of habeas corpus, and some recommendation was made by the court that he should be hospitalized, but the Veterans Bureau was not willing to take him again. He was then returned to Upper Marlboro and re-tried before Judge Gray and given the sentence which he is now serving.
We cannot tell from the record what was the crime for which he was convicted, but the legal sufficiency of evidence to convict cannot be reviewed under habeas corpus. Bernard v. Warden, 187 Md. 273, 49 A. 2d 737. Copeland v. Wright, 188 Md. 666, 53 A. 2d 553.

Application denied with costs.